Order of the Supreme Court, Kings County, dated October 24, 1968, reversed, on the law, and motion to inspect Grand Jury minutes or, in the alternative, to dismiss indictment denied. We have examined the Grand Jury minutes and find that there is sufficient legal evidence to support the indictment for manslaughter in the first degree (Penal Law, § 125.20, subd. 1). Defenses involving justifiable or excusable homicide raise issues that do not affect the validity of an indictment which is otherwise, supportable by minimal legal evidence (see People v. Sandgren, 302 N. Y. 331; People v. Townsel, 16 A D 2d 178). Christ, Acting P. J., Rabin, Hopkins, Munder and Brennan, JJ., concur.